Citation Nr: 0930969	
Decision Date: 08/19/09    Archive Date: 08/27/09

DOCKET NO.  04-44 400	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUES

1.  Entitlement to a disability rating greater than 20 
percent for comminuted fracture of the left ankle, status 
post open reduction internal fixation.

2.  Entitlement to an increased compensable disability rating 
for irritable bowel syndrome.

3.  Entitlement to an increased compensable disability rating 
for nonspecific dermatitis of the back, claimed as a skin 
condition.

4.  Entitlement to an increased compensable disability rating 
for sediment deposits on the brain with enlarged sella 
turcica, headaches.


ATTORNEY FOR THE BOARD

D. Orfanoudis, Counsel


INTRODUCTION

The Veteran had active service from June 1988 to November 
1988 and from December 1991 to June 2002.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a January 2004 determination of the Department 
of Veterans Affairs (VA), Regional Office (RO), in Atlanta, 
Georgia, which denied the above claims.

In April 2007, jurisdiction of this matter was transferred to 
that of the RO located in Winston-Salem, North Carolina, as a 
result of a change in domicile of the Veteran.  In a Report 
of Contact (VA Form 119) dated in August 2009, it is 
indicated that the Veteran notified the RO that he had moved 
to Atlanta, Georgia, and requested that his claims file be 
transferred to the Atlanta, Georgia, RO.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

In the Veteran's Appeal To Board Of Veterans' Appeals (VA 
Form 9) received by the RO in December 2004, the Veteran 
indicated that he wished to be scheduled for a personal 
hearing at a local VA office before a Veterans Law Judge of 
the Board.

In March 2007, the Atlanta, Georgia, RO notified the Veteran 
that he had been scheduled to appear for the requested 
hearing on April 2007.  The notice letter was returned as 
undeliverable.

As noted above, it was then determined that the Veteran had 
changed domicile and his claims file was transferred to the 
RO located in Winston-Salem, North Carolina.  The RO in 
Winston-Salem, North Carolina, then scheduled the Veteran for 
the requested hearing to be held in August 2009.  The August 
2009 VA Form 119 shows that the Veteran has moved to Atlanta, 
Georgia, and that he has requested his claims file be 
returned to the RO in Atlanta, Georgia.

The requested Travel Board hearing has not been scheduled.  
Accordingly, in order to afford the Veteran due process, to 
include the opportunity to appear before a Veterans Law Judge 
for a personal hearing, this case must be remanded to the RO 
in Atlanta, Georgia, for an appropriate hearing to be 
scheduled.

Accordingly, the case is REMANDED for the following action:

The RO/AMC shall schedule the Veteran for 
a Travel Board hearing before a Veterans 
Law Judge sitting at the  RO in Atlanta, 
Georgia, in accordance with applicable 
laws and regulations.

Thereafter, if appropriate, the case should be returned to 
the Board for further appellate consideration.  The Veteran 
need take no action until he is so informed. He has the right 
to submit additional evidence and argument on the matter or 
matters the Board has remanded to the RO.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).  The purpose of this REMAND is 
to comply with all due process considerations. 

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the United States Court of Appeals for Veterans Claims for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 
7112 (West Supp. 2008).



_________________________________________________
JONATHAN B. KRAMER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).




